UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6739


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALEX MICHAEL LOCKLEAR, a/k/a Long-Leg Mike,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Terrence W. Boyle,
District Judge. (7:12-cr-00071-BO-1; 7:14-cv-00018-BO)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alex Michael Locklear, Appellant Pro Se.       Rudy E. Renfer,
Assistant United States Attorney, J. Frank Bradsher, Shailika K.
Shah, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alex     Michael      Locklear      seeks    to       appeal    the    district

court’s    order     denying      relief   on    his    28    U.S.C.       § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial       showing         of     the    denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,          537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Locklear has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral    argument      because      the     facts   and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3